

Exhibit 10.1
 
Hibbett Sports, Inc.
Executive Voluntary Deferral Plan
Effective January 1, 2010


 
 
 

 








HIBBETT SPORTS, INC.
EXECUTIVE VOLUNTARY DEFERRAL PLAN


 
 
 
 

 






Effective  January 1, 2010



 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 

   
Page
INTRODUCTION
1
ARTICLE I DEFINITIONS
2
1.01
Administrator
2
1.02
Account
2
1.03
Affiliate
2
1.04
Beneficiary
2
1.05
Board of Directors or Board
2
1.06
Bonus Payment
2
1.07
Cause
2
1.08
Change in Control
3
1.09
Code
3
1.10
Committee
3
1.11
Company
3
1.12
Deferral Contribution
3
1.13
Deferral Election
3
1.14
Deferral Year
4
1.15
Disability
4
1.16
Employee
4
1.17
ERISA
4
1.18
Investment Fund
4
1.19
Key Employee
4
1.20
Participant
5
1.21
Plan
5
1.22
Plan Year
5
1.23
Salary
5
1.24
Termination of Employment
5
1.25
Unforseeable Emergency
5
ARTICLE II ELIGIBILITY AND PARTICIPATION
6
2.01
Eligibility Requirements
6
2.02
Participation in the Plan
6
ARTICLE III DEFERRAL ELECTIONS
7
3.01
Election of Deferrals
7
3.02
Election, Revocation and Modification of Deferrals; Initial Deferral Election
7
ARTICLE IV ACCOUNTS
8
4.01
Establishment of Accounts
8
4.02
Deferral Contributions
8
4.03
Equitable Adjustments in Case of Error or Ommission
8
ARTICLE V INVESTMENTS AND VALUATION
9





 
i

--------------------------------------------------------------------------------

 



5.01
Investment of Accounts
9
5.02
Valuation of Bookkeeping Accounts
9
ARTICLE VI DISTRIBUTIONS AND WITHDRAWALS
10
6.01
Fixed Payment Date
10
6.02
Change in Control, Death, Disability, Termination of Employment
10
6.03
Hardship
10
6.04
Form of Distribution
11
6.05
Federal Income Tax Withholding
11
6.06
Benefit Determination and Payment Procedure
11
6.07
Distribution of Benefit When Distributee Cannot Be Located
11
6.08
Acceleration of Benefits Prohibited
11
ARTICLE VII FUNDING
12
7.01
Funding
12
ARTICLE VIII ADMINISTRATION
13
8.01
Appointment of Administrator
13
8.02
Duties
13
8.03
Benefit Claims Review Procedure
13
8.04
Fiduciary Discretion
14
ARTICLE IX AMENDMENT OR TERMINATION OF THE PLAN
15
9.01
Amendment or Termination of Plan
15
ARTICLE X GENERAL PROVISIONS
16
10.01
No Guarantee of Employment
16
10.02
Payments to Minors and Incompetents
16
10.03
Non-Alienation of Benefits
16
10.04
Headings and Subheadings
16
10.05
Use of Masculine and Feminine; Singular and Plural
16
10.06
Beneficiary Designation
16
10.07
Errors and Omissions
17
10.08
Governing Law
17
10.09
Binding Effect
17
10.10
Effect on Other Plans
17
10.11
Other Benefits and Agreements
17
ARTICLE XI ADOPTION OF PLAN
18

 


 
ii

--------------------------------------------------------------------------------

 

Hibbett Sports, Inc.
Executive Voluntary Deferral Plan
Effective January1, 2010


INTRODUCTION
 
The Hibbett Sports, Inc. Executive Voluntary Deferral Plan (the “Plan”) is
adopted effective January 1, 2010.  The primary purpose of the Plan is to permit
key executives of Hibbett Sports, Inc. (the “Company”) with the opportunity to
defer, on a pre-tax basis, a portion of their compensation.  The Company has
determined that the adoption of the Plan will assist it in attracting and
retaining those employees whose abilities and experience will contribute to the
Company’s continued success.


The Company intends for the  Plan to be an employee pension benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974 as
amended.  The Plan is unfunded and covers a select group of management or highly
compensated employees.  The Company also intends the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986.  All
questions arising in the construction and administration of the Plan must be
resolved in a manner that is consistent with that intent.

 
 1

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS


1.01
Administrator

    Administrator means the Director of Human Resources, or any other employee
designated by the Director of Human Resources.
 
1.02
Account

   
    Account means the account or bookkeeping record reflecting a Participant's
interest in the Plan.  A Participant may have several Accounts in the Plan.
 
1.03
Affiliate

   
    Affiliate means any corporation which, when considered with Hibbett Sports,
Inc., would constitute a controlled group of corporations within the meaning of
Code section 1563(a), determined without regard to Code sections 1563(a)(4) and
1563(e)(3)(C) or any entity, whether or not incorporated which, when considered
with Hibbett Sports, Inc., would constitute a controlled group in accordance
with Code section 414(c) and regulations promulgated thereunder.
 
1.04
Beneficiary

 
    Beneficiary means the the person or entity specified by a Participant on
forms prescribed by the Company for that purpose.  If a Participant does not
designate a Beneficiary or if the designated Beneficiary predeceases the
Participant or is not in existence on the date of the Participant's death, then
Beneficiary means the Participant's surviving spouse, or if there is no
surviving spouse, the executor(s) or administrator(s) of the Participant's
estate.
 
1.05
Board of Directors or Board

 
    Board of Directors or Board means the Board of Directors of Hibbett Sports,
Inc.
 
1.06
Bonus Payment



    Bonus Payment means a Participant’s annual bonus earned with respect to the
Company’s fiscal year that commences during a Plan Year whether or not owed
during such Plan Year.
 
1.07
Cause

 
    Cause means the determination by the Board in the exercise of its reasonable
judgment that the Participant has committed an act or acts constituting (a) a
felony or other crime involving dishonesty, theft or embezzlement, or (b) fraud.

 
2

--------------------------------------------------------------------------------

 
 
1.08
Change in Control

   
    A Change in Control means a change in the ownership of the Company, a change
in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company.  A change in the ownership of
the Company occurs on the date that any one person, or more than one person,
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company. A change in
the effective control of the Company occurs only on (i) the date any one person
or group acquires ownership of stock of the Company possessing 30% or more of
the total voting power of the stock, or (ii) the date a majority of the members
of the Company’s Board is replaced during any 12 month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board before the date of the appointment or election. A change in the
ownership of a substantial portion of the assets of the Company occurs on the
date that any one person or group acquires assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all the assets of the Company immediately before such
acquisition. This definition of Change in Control shall be interpreted in a
manner that is consistent with Treasury Regulation section 1.409A-3(i)(5).
 
1.09
Code



    Code means the Internal Revenue Code of 1986, as amended.  References to
specific sections of the Code includes those sections and any comparable
sections of future legislation that modify, amend, supplement, supersede or
recodify such sections.
 
1.10
Committee

   
    Committee means the Compensation Committee of the Board.
 
1.11
Company

 
    Company means Hibbett Sports, Inc. and all of its Affiliates that have
adopted the Plan.
 
1.12
Deferral Contribution



    Deferral Contribution means a Participant’s pre-tax deferrals made under the
Plan in accordance with Plan Article III.
 
1.13
Deferral Election



    Deferral Election means the Employee’s election in writing to defer amounts
under the Plan.

 
3

--------------------------------------------------------------------------------

 
1.14
Deferral Year

 
    Deferral Year means (i) the calendar year in which the Participant’s salary
is earned, and (ii) with respect to a Bonus Deferral, the calendar year in which
the Company’s fiscal year commences.


1.15
Disability

 
    A Participant is considered disabled if the Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental  impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
pian covering employees of the Company.


1.16
Employee

 
    Employee means an individual who is an employee of Hibbett Sports, Inc. or
an Affiliate who has adopted the Plan and who is a member of a select group of
management or highly compensated employees of the Company or an Affiliate.


1.17
ERISA

 
    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.  References to specific sections of ERISA shall include those sections
and any comparable sections of future legislation that modify, amend,
supplement, supersede or recodify such sections.


1.18
Investment Fund

 
    Investment Fund means one or more of the investment funds selected by the
Administrator.


1.19
Key Employee

   
    Key Employee means an Employee who, as of December 31 of any Plan Year,
satisfies the requirements of Code Section 416(i) (without regard to Code
section 416(i)(5)).  Such Employee will be considered a Key Employee for
purposes of the Plan for the 12-month period commencing on the next following
April 1; provided, however, that an individual will not be considered a Key
Employee unless at the time of his or her Termination of Employment, the Company
is considered a public company pursuant to Code section 409A.



 
4

--------------------------------------------------------------------------------

 

1.20
Participant

   
    Participant means an eligible Employee who satisfies the requirements of
Article II.  A Participant is considered an active Participant if such
Participant has a Deferral Election in effect.  A Participant who does not have
a Deferral Election in effect or who is no longer an Employee is considered an
inactive Participant.


1.21
Plan

   
    Plan means the Hibbett Sports, Inc. Executive Voluntary Deferral Plan.
 
1.22
Plan Year

   
    Plan Year means the annual period beginning on January 1st and ending on the
following December 31st.
 
1.23
Salary

 
    Salary means a Participant’s annual base salary.
 
1.24
Termination of Employment

   
    Termination of Employment means a Participant’s separation from service from
the Company or any Affiliate, including by retirement or any other termination
of employment, consistent with Code Section 409A and Treasury Regulations
thereunder.


1.25
Unforeseeable Emergency

   
    Unforeseeable Emergency means a Participant’s severe financial hardship
resulting from an illness or accident of the Participant, or the Participant’s
spouse or dependent (as defined in Code section 152), loss of the Participant’s
property due to casualty or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The amount of the distribution on account of an Unforeseeable
Emergency may not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution.  Payment may not be made to the extent an Unforeseeable Emergency
is or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, or (b) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial
hardship.  Any determination of the existence of an Unforeseeable Emergency and
the amount to be distributed on account thereof shall be made by the
Administrator (or such other person as may be required to make such decisions)
in accordance with rules applied in a uniform and nondiscriminatory manner.



 
5

--------------------------------------------------------------------------------

 



ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.01
Eligibility Requirements

 
    The Committee, in its sole discretion, shall designate the Employees who are
eligible to participate in the Plan.  The Committee shall notify an Employee of
his or her eligibility to participate in the Plan in writing prior to his or her
initial participation.


2.02
Participation in the Plan

 
      (a)           An eligible Employee becomes a Participant upon his
completion of a Deferral Election pursuant to Article III.  Each Employee and
Participant must correctly disclose to the Administrator all requested
information necessary for the administration of the Plan.
 
      (b)           A Participant shall continue to be a Participant of the Plan
until the date that he is no longer entitled to benefits under the Plan.

 
6

--------------------------------------------------------------------------------

 



ARTICLE  III
DEFERRAL ELECTIONS


3.01
Election of Deferrals

   
       (a)           In order to become a Participant, an eligible Employee must
file with the Administrator a Deferral Election, in accordance with its terms
and the terms and conditions of this Article III.  Such Deferral Election must
be filed no later than the December 31 preceding the first Plan Year for which
the Participant’s Salary or Bonus Payment will be deferred, or at such earlier
time as may be set by the Administrator in its sole discretion.
 
       (b)           The maximum Deferral Contribution for a Plan Year shall be
fifty percent (50%) of the Participant’s Salary earned during the Plan Year and
one hundred percent (100%) of the Participant’s Bonus Payments earned for the
fiscal year that commences during the Plan Year.  A Participant’s election must
be made in one percent (1%) increments.
 
       (c)           Each Deferral Election shall be made on a form provided by
the Administrator and shall specify any such information as the Administrator
may require.


3.02
Election, Revocation and Modification of Deferrals; Initial Deferral Election

 
       (a)           Except as provided in subsection (b) below, a Paticipant
may make an election to defer Salary and/or Bonus Payments for a Plan Year only
if such election is made no later than December 31 of the prior Plan Year, or by
such earlier date as may be announced by the Administrator.  Such election shall
remain in effect for the entire Plan Year and for all subsequent Plan Years
until the Participant timely revokes such election for a subsequent Plan Year or
timely files a new election applicable to a subsequent Plan Year.  Each Deferral
Election shall be made on a form provided by the Administrator and shall specify
such additional information as the Administrator may require.
 
       (b)           In the case of individuals who become eligible to
Participate on or after January 1, 2010, the individual must make an initial
Deferral Election within thirty (30) days after he or she becomes eligible to
participate in the Plan.  Such election shall only be valid with respect to
Salary and Bonus Payments paid for services rendered after the date of the
initial Deferral Election.
 
       (c)           All Deferral Elections are irrevocable after the last date
permitted for making an election under Code Section 409A, or such earlier date
specified by the Administrator.

 
7

--------------------------------------------------------------------------------

 



ARTICLE IV
ACCOUNTS


4.01
Establishment of Accounts

   
    The Administrator shall establish and maintain separate Accounts and for
each Participant of the Plan to credit a Participant’s Deferral
Contributions.  As required for appropriate record-keeping, the Administrator
may establish and name additional Accounts or sub-accounts for each Participant.


4.02
Deferral Contributions

 
       (a)           Deferral Contributions consisting of Salary shall be
credited to the Participant’s Account as of the last day of the payroll period
in which such Salary would otherwise be paid to the Participant.  Deferral
Contribution consisting of Bonus Payments shall be credited as of the last day
of the month in which the Bonus Payment would have been made to the Participant.
 
       (b)           A Participant’s interest in his Account attributable to
Deferral Contributions and any earnings thereon shall be fully vested and
nonforfeitable.


4.03
Equitable Adjustment in Case of Error or Ommission

 
    If an error or omission is discovered in the Account of a Participant, the
Administrator shall make such equitable adjustment as the Administrator deems
appropriate.

 
8

--------------------------------------------------------------------------------

 



ARTICLE V
INVESTMENTS AND VALUATION
 
5.01
Investment of Accounts

 
       (a)           A Participant may direct the investment of his Account
among one or more of the Investment Funds.  Such direction shall be in writing
on a form provided by the Administrator and in accordance with procedures
established by the Administrator.  The investment of a Participant’s Account is
hypothetical and solely for the purpose of crediting earnings on such Account.
 
       (b)           The investment of a Participant’s Account shall be made in
multiples of ten percent (10%). An investment election shall remain in force
until changed.  Participants may change the investment of their Account with
respect to the balance in their Account and with respect to any future Deferral
Contributions in accordance with procedures established by the Administrator.


5.02
Valuation of Bookkeeping Accounts

 
    Each Participant's Account shall be valued as of the last day of each
calendar quarter and adjusted as of such date to reflect any gains and losses in
the Investment Funds and any other expenses or charges attributable to the
Account or Investment Fund.



 
9

--------------------------------------------------------------------------------

 



ARTICLE VI
DISTRIBUTIONS AND WITHDRAWALS


6.01
Fixed Payment Date

 
       (a)           The Participant may elect, as part of his or her Deferral
Election, to specify the date on which amounts subject to the Deferral Election
for each Deferral Year, and deemed earnings and losses thereon, will be
paid.   Payment will be made to the Participant or his Beneficiary, as the case
may be, within 60 days following the date specified by the Participant. The
Participant may elect a single lump sum payment or annual installments as
provided in Section 6.04.  If the Participant chooses not to make an election
under this Section 6.01, payment of the Participant’s Account will be governed
by the other provisions of this Article VI.
 
       (b)           Notwithstanding an election made under Section 6.01(a), the
total value of a Participant’s Account may be paid prior to that date in
accordance with Section 6.02 or 6.03, below.


6.02
Change in Control, Death, Disability, Termination of Employment

 
       (a)           In the event of a Change in Control, or the Participant’s
death, Disability, or Termination of Employment, the Plan shall pay the
Participant, or his Beneficiary, as the case may be, the total value of the
Participant’s Account, as of the Change in Control, or as of his death,
determination of Disability by the Administrator, or Termination of Employment,
within 60 days following the applicable event, to the extent not previously
distributed under Section 6.01 and subject to Section 6.02(b), below.  The
Participant may elect to receive the total value of his Account in a single lump
sum payment or annual installments as provided in Section 6.04.   Payment under
this Section 6.02 shall override a later fixed payment date elected under
Section 6.01.
 
       (b)           In the event the Participant is a Key Employee on the date
of his Termination of Employment, the distribution of his Account on account of
a Termination of Employment other than due to death or Disability shall be made
on the first day of the month following the six-month anniversary of the
Participant’s Termination of Employment.  Installments that would have been paid
during such six month period had the Participant not been a Specified Employee
will be included in the first payment.  Such delay shall apply only to the
extent required by Code Section 409A and, thus, generally shall not apply to
payments due only upon a specified date.


6.03
Hardship

 
    A distribution of up to 50% of the vested portion of the Participant’s
Account because of an Unforeseeable Emergency will be permitted only to the
extent required by the Participant to satisfy the emergency need.  Whether an
Unforeseeable Emergency has occurred will be determined solely by the
Administrator.  Distributions in the event of an Unforeseeable Emergency may be
made by and with the approval of the Administrator upon written request by a
Participant.



 
10

--------------------------------------------------------------------------------

 
 
6.04
Form of Distribution

 
    Payment shall be made from the Plan to a Participant or Beneficiary in a
single lump sum or in annual installments of two to five years.


6.05
Federal Income Tax Withholding

 
    The Company shall withhold from any payment made by it under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Code, as amended, or any federal, state
or local income or employment tax provision, or otherwise.


6.06
Benefit Determination and Payment Procedure

 
    The Administrator shall make all determinations concerning eligibility for
benefits under the Plan, the time or terms of payment, and the form or manner of
payment to the Participant or the Participant’s Beneficiary, in the event of the
death of the Participant.  The Administrator shall promptly notify the Company
of each such determination that benefit payments are due and provide to the
Company all other information necessary to allow the Company to carry out such
determination, whereupon the Company shall pay such benefits in accordance with
the Administrator’s determination.


6.07
Distribution of Benefit When Distributee Cannot Be Located

 
    The Administrator shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or a Participant’s Beneficiary
entitled to benefits under the Plan, including the mailing by certified mail of
a notice to the last known address shown on the Company’s or the Administrator’s
records. If the Administrator is unable to locate such a person entitled to
benefits hereunder, or if there has been no claim made for such benefits, the
Company shall continue to hold the benefit due such person or take such other
action needed to comply with applicable state escheat or similar laws.


6.08
Accelereation of Benefits Prohibited

 
    Except as provided in Treasury Regulation section 1.409A-3(j), no
acceleration in the time or schedule of any payment or amount scheduled to be
paid from the Participant’s Account is permitted.

 
11

--------------------------------------------------------------------------------

 



ARTICLE VII
FUNDING
 
7.01
Funding

 
       (a)           All  Participants and Beneficiaries are general unsecured
creditors of the Company with respect to the benefits due hereunder and the Plan
constitutes a mere promise by the Company to make benefit payments in the
future.  It is the intention of the Company that the Plan be considered unfunded
for tax purposes.
 
       (b)           The Company may, but is not required to, purchase life
insurance in amounts sufficient to provide some or all of the benefits provided
under this Plan or may otherwise segregate assets for such purpose.
 
       (c)           The Company may, but is not required to establish a grantor
trust which may be used to hold assets of the Company which are maintained as
reserves against the Company’s unfunded, unsecured obligations under the
Plan.  Such reserves shall at all times be subject to the claims of the
Company’s creditors and the creditors of Affiliates any of whose Employees are
Participants.  To the extent such trust or other vehicle is established, and
assets contributed for the purpose of fulfilling the Company’s obligation
hereunder, then such obligation of the Company or an Affiliate shall be reduced
to the extent such assets are utilized to meet its obligations hereunder.



 
12

--------------------------------------------------------------------------------

 



ARTICLE VIII
ADMINISTRATION


8.01
Appointment of Administrator

 
    The Administrator shall be responsible for the operation and administration
of the Plan except to the extent its duties are allocated to and assumed by
persons or entities hereunder.


8.02
Duties

 
       (a)           The Administrator shall make such rules and regulations as
it deems necessary for operation of the Plan, shall determine all questions
arising in the administration, interpretation and application of the Plan,
review claims for benefits which have been denied, and shall perform all other
functions which may be assigned to it by the Board.
 
       (b)           The Administrator or its delegate shall maintain, on a plan
or calendar year basis, employee and other such records as are necessary for the
successful operation of the Plan and shall supply such full and timely
information for all matters relating to the Plan as the Administrator may
require for the effective discharge of its duties.
 
       (c)           The Administrator or its delegate shall receive all
applications for benefits and shall establish rules and procedures to be
followed by Participants and Beneficiaries in filing such applications and for
furnishing and verifying all data which may be required in order to establish
their rights to benefits in accordance with the Plan.  Upon receipt of an
application for benefits, the Administrator or its delegate shall determine all
facts which are necessary to establish the right of an applicant to benefits and
the amount thereof.  All approved benefits shall be paid at the direction of the
Administrator or its delegate.  Such payments shall be made in accordance with
the Administrator’s or its delegate’s written directions setting forth the
amount of such payments and the specific manner in which such payments are to be
made.


8.03
Benefit Claims Review Procedure

 
       (a)           Claims for benefits under the Plan may be submitted to the
Administrator or such person as the Administrator may designate in writing who
shall have the initial responsibility for determining the eligibility of any
Participant or Beneficiary for benefits.  Such claims for benefits shall be made
in writing and shall set forth the facts which such Participant or Beneficiary
believes to be sufficient to entitle him to the benefit claimed.  The
Administrator may adopt forms for the submission of claims for benefits in which
case all claims for benefits shall be filed on such forms.
 
       (b)           Upon receipt of a claim, the Administrator or its delegate
must respond in writing within 90 days.  If necessary, the Administrator or its
delegate's first notice must indicate any special circumstances requiring an
extension of time for the Administrator or its delegate's decision.
 


 
13

--------------------------------------------------------------------------------

 

The extension notice must indicate the date by which the Administrator or its
delegate expects to give a decision.  An extension of time for processing may
not exceed 90 days after the end of the initial 90 day period.
 
    (c)           If the written claim for a Plan benefit is wholly or partially
denied or the claimant has had no response, the claimant or his duly authorized
representative, at the sole expense of the claimant, may appeal the denial
within 60 days of the date of the denial or the expiration of the time period
provided in subsection (b) to the Administrator.  An adverse notice must be
written in a manner calculated to be understood by the claimant and must include
(i) each reason for denial; (ii) specific references to the pertinent provisions
of the Plan or related documents on which the denial is based; (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why that material or information is
needed; and (iv) appropriate information about the steps to be taken if the
claimant wishes to submit the claim for review.
 
    (d)           In pursuing his appeal the claimant or his representative:


(i)           may request in writing that the Administrator review the denial;


(ii)           may review pertinent documents; and


(iii)           may submit issues and comments in writing.
 
    (e)           The decision on review shall be made within 60 days; provided
that the 60 day period may be extended for an additional 60 days by written
notice to the claimant setting forth the reasons for the extension.  The
decision on review shall be made in writing, shall include specific reasons for
the decision, shall be written in a manner calculated to be understood by the
claimant and shall contain specific references to the pertinent Plan provisions
on which the decision is based.


8.04
Fiduciary Discretion

 
    In discharging the duties assigned to it under the Plan, the Administrator,
and each other fiduciary with respect to the Plan has the discretion to
interpret the Plan; adopt, amend and rescind rules and regulations pertaining to
its duties under the Plan; and to make all other determinations necessary or
advisable for the discharge of its duties under the Plan.  Each fiduciary's
discretionary authority is absolute and exclusive.  The express grant in the
Plan of any specific power to a fiduciary with respect to any duty assigned to
it under the Plan must not be construed as limiting any power or authority of
the fiduciary to discharge its duties.  A fiduciary's decision is final and
conclusive unless it is established that the fiduciary's decision constituted an
abuse of its discretion.
 


14

--------------------------------------------------------------------------------


 
ARTICLE IX
AMENDMENT OR TERMINATION OF THE PLAN
 
9.01
Amendment or Termination of Plan

 
    The Plan may be terminated or amended at any time by the Board, effective as
of any date specified provided, however, that any termination must comply with
the requirements of Code section 409A.  Any such action taken by the Board shall
be evidenced by a resolution. No amendment or termination shall decrease the
value of a Participant’s Account accrued prior to the effective date of the
amendment or termination.



 
15

--------------------------------------------------------------------------------

 



ARTICLE X
GENERAL PROVISIONS
 
10.01
No Guarantee of Employment

 
    The Plan shall not be deemed to constitute a contract between the Company
and any Participant or to be consideration or an inducement for the employment
of any Participant of the Company.  Nothing contained in the Plan shall be
deemed to give any Participant the right to be retained in the service of the
Company or to interfere with the rights of the Company to discharge or to
terminate the service of any Participant at any time without regard to the
effect such discharge or termination may have on any rights under the Plan.


10.02
Payments to Minors and Incompetents

 
    If a Participant or Beneficiary entitled to receive any benefits hereunder
is a minor or is deemed so by the Administrator or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, benefits will
be paid to such person as the Administrator might designate.  Such payments
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.


10.03
Non-Alienation of Benefits

 
    To the extent permitted by law, no benefit payable under the Plan will be
subject in any manner to anticipation, assignment, garnishment, or pledge; and
any attempt to anticipate, assign, garnish or pledge the same will be void and
no such benefits will be made in any manner liable for or subject to the debts,
liabilities, engagements or torts of any Participants.


10.04
Heading and Subheadings

 
    The headings and subheadings in this Plan have been inserted for convenience
of reference only and are to be ignored in any construction of the provisions
hereof.


10.05
Use of Masculine and Feminine; Singular and Plural

 
    In the construction of the Plan the masculine shall include the feminine and
the singular the plural in all cases where such meanings are indicated by the
context.


10.06
Beneficiary Designation

 
    At the time of enrollment in the Plan, each Participant, if applicable, must
designate a Beneficiary to receive settlement of his Plan account in the event
of his death during employment.  A Participant may, from time to time, change a
Beneficiary or Beneficiaries under the Plan.  In the event that no designated
Beneficiary is surviving at the time of the Participant's death, settlement
under the Plan will be made as provided in Plan section 1.04.

 
16

--------------------------------------------------------------------------------

 



10.07
Errors and Omissions

 
    It shall be the responsibility of those individuals and entities charged
with the administration of the Plan to see that it is administered in accordance
with its terms.  In the event an innocent error or omission is discovered in the
operation or administration of the Plan, then the Administrator may correct such
error as it deems necessary or desirable in a manner consistent with the
goodwill intended to be engendered by the Plan and to put Participants in the
same relative position they would have been in but for such error or omission.
 
10.08
Governing Law

 
    The Plan shall be construed, enforced and administered in accordance with
the laws of the State of Alabama, except to the extent Alabama’s choice-of-law
provisions require application of other state law, and except as preempted by
ERISA.


10.09
Binding Effect

 
    The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.


10.10
Effect on Other Plans

   
    The amount of compensation deferred under the Plan shall not be deemed to be
earnings or compensation for the purpose of calculating a Participant’s benefits
or contribution under a retirement or deferral plan of the Company or the basis
for determining benefits under any other benefit plan provided by the Company,
except to the extent provided in any such plan.  No amount distributed under
this Plan shall be deemed to be earnings or a part of the Participant’s total
compensation when determining a Participant’s benefit under any benefit plan
established by a Company, unless otherwise provided in such plan.


10.11
Other Benefits and Agreements

 
    The benefits provided for a Participant under the Plan are not intended to
duplicate any other benefits available to such Participant under any other plan
or program of the Company for its employees, and, except as may otherwise be
expressly provided for, the Plan shall not duplicate, supersede, modify or amend
any other plan or program of the Company in which a Participant is
participating.



 
17

--------------------------------------------------------------------------------

 

 
ARTICLE XI
 
ADOPTION OF PLAN


    As evidence of its adoption of the Plan herein constituted, Hibbett Sports,
Inc. has caused this instrument to be signed by its duly authorized officer this
18th day of November 2009.
 
HIBBETT SPORTS, INC.


By:           
/s/ Michael J. Newsome
Title:        
Chairman and Chief Executive Officer















End of Exhibit 10.1
 
18
